Citation Nr: 0207745	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-00 660A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973, January 1984 to May 1984, May 1985 to 
September 1985, October 1985 to March 1986, and September 
1986 to August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Fort Harrison, Montana, Medical & Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This issue presented 
was remanded by the Board in March 2001.


FINDING OF FACT

There is no medical evidence demonstrating that the veteran's 
current pes planus condition was caused by or worsened due to 
his active duty service. 


CONCLUSION OF LAW

The veteran's pes planus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1153, 5107 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the service medical records and 
two VA examinations.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection

The veteran is claiming entitlement to service connection for 
his pes planus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  See 
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Additionally, the fact that an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current pes 
planus condition was incurred in or aggravated by his active 
duty service.  At the January 1998 personal hearing, the 
veteran reported that his feet tire now after running, and in 
service he suffered a stress fracture in his left foot in 
1988.  

However, after reviewing the totality of the relevant 
evidence, the Board is compelled to conclude that the 
preponderance of such evidence is against entitlement to 
service connection for pes planus at this time.  The only 
medical evidence in the record that purports an opinion as to 
the etiology of the veteran's current pes planus condition is 
the September 2001 VA feet examination report.  In  the 
September 2001 VA feet examination report, the examiner 
indicated that the veteran had flat arches and no tenderness 
about his feet.  He had strong pulses, normal sensations, and 
normal motor function and was able to stand on his heels and 
toes without difficulty.  X-rays demonstrated a wide 
calcaneal talar angle.  The examiner opined that the 
veteran's 20 years of military service had no effect on his 
feet, that his feet progressed through the normal processes 
of aging and manifest themselves as arthritic changes 
bilaterally.  

Although the examiner confirmed that x-rays of the feet 
showed oesteoarthritic changes present about the tarsal 
navicular, the talus, and the cuneiform bones and also about 
the calcaneus, the same changes were present in his knees and 
hips where he also had mild degenerative changes.  Therefore, 
he had diffuse osteoarthritis involving not only his feet, 
but also his knees and hips.

While the Board does note that the service medical records 
show that the veteran injured his left foot in service in 
September 1988, in an August 1991 medical examination, the 
veteran's pes planus was described as "asymptomatic," and 
there was no reference to his left foot injury.  Further, 
there is no evidence following service of any chronic left 
foot problems related to his injury in service or any 
evidence that his left foot injury in service caused or 
aggravated his pes planus condition. 

While the November 1996 VA general examination report 
revealed that the veteran had 4th degree pes planus, which 
was worse than the moderate degree of pes planus noted in the 
service medical records in a March 1986 examination report, 
there was no indication from the November 1996 report that 
the veteran's active duty service aggravated the veteran's 
pes planus condition, or that his pes planus worsened beyond 
its natural progression.  As noted above, the only medical 
evidence in the record that gave an opinion as to the 
etiology of the veteran's current pes planus condition is the 
September 2001 VA feet examination report, which found that 
the veteran's active duty service did not contribute to the 
veteran's current pes planus condition.

In regard to the veteran's statements, the Board notes that 
the veteran does not appear to have any medical expertise, 
and as such, is not competent to offer an opinion as to 
medical etiology for his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons may be 
competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are simply not capable of offering 
evidence that requires medical knowledge).

Conclusion

In sum, the veteran's current pes planus was not incurred in 
or aggravated by active duty service.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
determination.  

ORDER

The appeal is denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

